DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

This communication is responsive to the application filed 03/24/2020.  

Claims 1-20 are presented for examination. 

Information Disclosure Statement

2. 	The Applicants’ Information Disclosure Statement filed (03/24/2020) has been received, entered into the record, and considered.  

Drawings


3.	The drawings filed 03/24/2020 are accepted by the examiner.




Specification


4.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The abstract is objected to because it does not comply with MPEP § 608.01(b).
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because the abstract appears to repeat information given in the title.  

Appropriate correction is required.   

Claim Rejections - 35 USC § 102

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-6, 9-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsirkin et al. (US 20170337074).
It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


As to claim 1:
Tsirkin teaches a method comprising: 
receiving, by a hypervisor running on a host computer system, a virtual processor ("vCPU") assignment request from a virtual device driver running on a virtual machine managed by the hypervisor (paragraph 0014: responsive to receiving a request from an application to create a thread for the application, a guest operating system of a virtual machine can send a notification to a hypervisor to create a dedicated virtual processor for the thread; paragraph 0018: Hypervisor 125 may include a component (sometimes called a host operating system (OS) 120) that manages the hardware resources of the computer system and provides functions such as inter-process communication, scheduling, memory management, and so forth. It should be noted that in some alternative implementations, hypervisor 125 may be embedded within host OS 120, rather than host OS 120 being embedded within hypervisor 125, or may replace host OS 120); 

assigning a vCPU for executing a task associated with the vCPU assignment request (paragraph 0014: responsive to receiving an identifier associated with the dedicated virtual processor from the hypervisor, the guest operating system can start the thread using the dedicated virtual processor, and pin the thread to the dedicated virtual processor; paragraph 0028: Thread manager 138 may then receive a response from hypervisor 125. In some implementations, the response may include an indication of whether the request was denied or granted. If granted, the response may also include an identifier associated with the dedicated virtual processor. The identifier may be a unique identifier used by the hypervisor to identify the specific dedicated virtual processor among all virtual processors in a given VM managed by hypervisor 125 (e.g., a LAPIC identifier). Thread manager 138 may then start the application thread using the dedicated virtual processor received from the hypervisor. Thread manager 138 may start the thread by using the identifier received from the hypervisor); and 

causing the virtual device driver to execute the task using the vCPU (paragraph 0014: pin the thread to the dedicated virtual processor; paragraph 0029: Thread manager 138 may subsequently pin the thread to the dedicated virtual processor using the identifier received from the hypervisor. Pinning enables the binding of a thread to a virtual processor so that the thread can execute solely on that designated processor rather than any other processor). As to claim 2:
Tsirkin teaches the vCPU assignment request identifies the task to be executed by the virtual machine (paragraph 0029).As to claim 3:
Tsirkin teaches assigning the vCPU further comprises: creating an execution thread implementing the vCPU (paragraph 0013); and scheduling the execution thread to run on a physical CPU of the host computer system (paragraphs 0018 and 0021).
As to claim 4:
Tsirkin teaches the task comprises at least one of: a memory ballooning task or a migration notification task (paragraph 0012).
As to claim 5:
Tsirkin teaches un-assigning the vCPU from the virtual machine (paragraph 0048).As to claim 6:
Tsirkin teaches the virtual device driver is a vCPU driver (paragraph 0021).
As to claims 9-14:
Refer to the discussion of claims 1-6 above, respectively, for rejection. Claims 9-14 are the same as claims 1-6, except claims 9-14 are system claims and claims 1-6 are method claims.

As to claims 16-20:
Refer to the discussion of claims 1-5 above, respectively, for rejection. Claims 16-20 are the same as claims 1-5, except claims 16-20 are non-transitory machine-readable storage medium claims and claims 1-5 are method claims.


Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 7, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin et al. in view of  Gordon et al. (US 20150286501).

It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claims 7 and 15:
Tsirkin does not explicitly teaches, Gordon teaches excluding utilization of the vCPU from a resource utilization report for the virtual machine (paragraphs 0037-0038).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tsirkin with Gordon because it would have provided the enhanced capability for scheduling virtual central processing units (VCPUs).As to claim 8:
Tsirkin does not explicitly teaches, Gordon teaches causing the virtual device driver to report a presence of the vCPU to the virtual machine (paragraph 0034).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tsirkin with Gordon because it would have provided the enhanced capability for scheduling virtual central processing units (VCPUs).
Conclusion

7.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified 

Contact Information


	Any inquiry or a general nature or relating to the status of this application should 
             be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199